          Case 1:20-cv-04149-ER Document 4 Filed 06/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CARLOS VILA                                  NOTICE OF DISMISSAL OF CIVIL
                                             ACTION WITHOUT PREJUDICE
                          Plaintiff,         (FRCP 41(a)(1)(A)(i))

               v.                            Case No.: 1:20-cv-4149

LOEWE LLC

                          Defendant.


      IT IS HEREBY NOTICED that the above case should be dismissed without prejudice.


/s/Richard Liebowitz
Richard P. Liebowitz
Liebowitz Law Firm, PLLC
11 Sunrise Plaza, Suite 305
Valley Stream, NY 11580
Tel: (516) 233-1660
RL@LiebowitzLawFirm.com

Dated: June 18, 2020

Attorneys for Plaintiff Carlos Vila
